DETAILED ACTION
Applicant’s response, filed 23 May 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

Priority
The effective filing date of the claimed invention is 15 July 2015.

Status of Claims
Claims 2, 9, 14-16, and 18-37 are cancelled.
Claims 38-40 are newly added.
Claims 1, 3-8, 10-13, 17, and 38-40 are pending.
Claims 1, 3-8, 10-13, 17, and 38-40 are rejected.
Claim 17 is objected to.

Claim Objections
Claim 17 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 17 recites “…wherein presenting the feedback comprises transmitting the feedback…, wherein presenting the feedback comprises transmitting…”, which is a grammatical error and should include an “and” between the two wherein clauses. Furthermore, to reduce redundancy, the second wherein clause should be combined with the first wherein clause. Therefore, the claim should recite “…wherein presenting the feedback comprises transmitting the feedback… and transmitting a graphical…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “a compute and store server” in line 3. Applicant’s specification at para. [0093] discloses the remote compute and store server may be embodied as any type of computation or computer device capable of performing the functions described herein. Therefore, the compute and store server is interpreted to mean a generic computer.
Claim 1 recites “directly or indirectly incorporating genetic data…”. Applicant’s specification at para. [0041] discloses that direct data incorporation occurs by the user entering information into the database, and indirect data incorporation occurs by a third-party entering the data of the user. Therefore, directly incorporating genetic data will be interpreted to mean the data is incorporate directly by the user, and indirectly incorporating genetic data will be interpreted to mean the user’s data is incorporated by a party other than the user.
Claim 1 recites “…, wherein the genetic data is raw or statistically analyzed data generated from the genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed”. The limitation defining how the genetic data was obtained is interpreted as a product-by-process limitation. Therefore, the limitation is interpreted to only define the process in which the genetic data was previously made, but does not require a step of statistically analyzing data or generating data from a genetic sample” within the metes and bounds of the claim. See MPEP 2113 I.
Claim 1 recites “pairing a genetic sample…with a specific identifier…; directly or indirectly incorporating genetic data from a user into a database…, wherein the genetic sample is collected with the sample collection kit” in lines 7 to 14. However, claim 1 does not require a step of collecting the genetic sample. Therefore, the limitation “wherein the genetic sample is collected with the sample collection kit” is interpreted to define the process in which the genetic sample was previously collected, but a step of collecting the genetic sample using the sample collection kit is not required within the metes and bounds of the claim. See MPEP 2113 I.
Claim 4 recites “wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product”. Accordingly, bioinformatics data is interpreted to mean any data indicative of genomic and nutritional data that is associated with the agricultural product.
Claim 17 recites “…wherein presenting the feedback comprises transmitting a graphical user interface dashboard that is selected based on the scan of the specific identifier…”. The limitation defining how the graphical user interface dashboard was selected is interpreted as a product-by-process limitation. Therefore, the limitation is interpreted to only define the process in which the graphical user interface dashboard was previously selected, but a step of selecting the graphical user interface based on the scan of the specific identifier is not required within the metes and bounds of the claim. See MPEP 2113. I.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-8, 10-13, 17, and 38-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite “…wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient”.
Applicant’s specification at para. [0099] discloses the one or more actuators can be remotely controlled by the agriculture analysis and feedback engine. Applicant’s specification at para. [0099] discloses the one or more actuators may include any type of actuator device capable of performing a function in response to having received a command, and such functions include opening or closing a cover.  Applicant’s specification at para. [0066] further discloses that each animal for which sequencing data was gathered was allocated to one of four pens, each which contained six feed bunks. However, Applicant’s specification does not discuss feed bunks anywhere else in the specification, and does not disclose that the mechanized device can be a cover of a feed bunk or that the actuator controls a cover of a feed bunk.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient” recited in claim 1 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 10-13, 17, and 38-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response…” in the last limitation of the claim. There is insufficient antecedent basis for “the cover to the agricultural product” in the claim, because claim 1 does not previously recite “a cover to the agricultural product”, and instead recites “a cover of a feed bunk”. Therefore, it is unclear if the mechanized device is intended to be a cover of a feed bunk, or if the cover is to the agricultural product. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the command comprises opening or closing the cover to the feed bunk. To overcome the rejection, the claim can be amended to recite “…the command comprises opening or closing the cover to the feed bunk in response…”.
Claim 39, and claims dependent therefrom, are indefinite for recitation of “…a graphical representation of a bar indicative of the average value and a graphical representation of a circle indicative of the current value.”. Claim 38, from which claim 39 depends, recites “…a current value for each trait for the agricultural product compared to an average value for each trait”. Accordingly, claim 38 recites a current value and an average value for each trait of the one or more traits. Therefore, it is unclear if “the average value” and “the current value” in claim 39 is intended to refer to the average and current value for a single trait of the one or more traits or each of the average and current values for the one or more traits. If Applicant intends for the average and current value to refer to the average and current value for a single trait, then it is further unclear which trait of the one or more traits the average and current value correspond to, and if the current value and average value are intended to be of the same single trait. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the graphical representation of a bar indicative of the average value and the graphical representation of a circle indicative of the current value are for the same trait of the one or more traits. If Applicant agrees with the above interpretation, to overcome the rejection, the claim can be amended to recite “…a graphical representation of a bar indicative of the average value of a first trait of the one or more traits and a graphical representation of a circle indicative of the current value of the first trait of the one or more traits.”.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 2 under 35 U.S.C. 112(d) in the Office action mailed 23 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 23 May 2022.

Claim Rejections - 35 USC § 101
The rejection of claim 2 under 35 U.S.C. 101 in the Office action mailed 23 Feb. 2022 has been withdrawn in view of the cancellation of this claim received 23 May 2022.
The rejection of claims 1, 3-8, 10-13, 17, and 38-40 under 35 U.S.C. 101 in the Office action mailed 23 Feb. 2022 has been withdrawn in view of claim amendments received 23 May 2022.
Independent claim 1 recites “…performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device, wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient.”. Therefore, claim 1 integrates the recited judicial exception pertaining to analyzing the genetic data of the agricultural product to present a nutritional recommendation, into the practical application of opening or closing the cover of a feed bunk on the agricultural farm of the analyzed agricultural product in response to the determined nutritional recommendation. However, it is noted Applicant’s specification does not provide support for this limitation, as discussed above in the 112(a) rejection of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 10-13, and 17 under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013; cited in IDS) in view of Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014), Pickett et al. (US 6,691,135 B2; Pub. Date: 10 Feb. 2004), and Wagyu (Wagyu: Membership and Cattle Registration, 2013, pg. 1-6) in the Office action mailed 23 Feb. 2022 has been withdrawn in view of claim amendments and/or cancellations received 23 May 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013; cited in IDS; previously cited) in view of Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014; previously cited), Pickett et al. (US 6,691,135 B2; Pub. Date: 10 Feb. 2004; previously cited), Wagyu (Wagyu: Membership and Cattle Registration, 2013, pg. 1-6; previously cited), and Fallis et al. (US 2015/0237825 A1, effectively filed 05 Dec. 2014; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 1, Leachman et al. shows a method for managing livestock (i.e. agricultural products) (Abstract) which includes the following steps:
Leachman et al. discloses receiving, by a processor (i.e. a compute and store server) ([0008]), a plurality of information associated with the animal, including information regarding management information, nutritional conditions, environmental conditions relevant to the assessment of the animals (i.e. registration details defining characteristics of the agricultural product) from a user (FIG. 5; [0016]; [0131]-[0132]).
Leachman et al. discloses the animal may be individually identified by electronic identification (EID) or Radio-Frequency identification (RFID) tags or buttons (i.e. a specific identifier) ([0055]), and the process for identifying the relative market value, which includes analyzing the genetic sample, is determined as part of the animal ID process ([0056];[0063]), which shows the specific identifier is paired with the genetic sample.
Leachman et al. discloses utilizing DNA sequence information (i.e. raw genetic data), including DNA marker information, of the animal ([0063]-[0064]; [0094]). Leachman et al. further shows the DNA information (i.e. genetic data) is inputted by a user to the computer (i.e. incorporated directly) ([0165]; FIG. 12A #110).
Leachman et al. discloses analyzing, by a processor ([0008]), the DNA sequence information ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis), wherein analyzing the genetic data, which includes the DNA marker information (i.e. the one or more gene markers), comprises determining a feed efficiency (e.g. the ability to turn feed nutrients to milk or weight gain) for the animal, which is a classification of a response to feed intake (i.e. to a pre-determined nutrient, given the broadest reasonable interpretation of a nutrient is a substance that provides nourishment essential for growth and maintenance) ([0063]-[0064], e.g. genetic merits include feed efficiency; [0094]). 
Leachman et al. discloses generating the genetic merit estimates (i.e. a genetic profile) for the animal, by a processor (i.e. a compute and store server) ([0008]), based on the DNA analysis ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis).
Leachman et al. discloses presenting, by a processor (i.e. a compute and store server) ([0008]), a genetic merit score card containing star rankings for the animal’s genetic merits, relative market value, and recommended feed regimens (i.e. the feedback comprises a nutritional recommendation) (FIG. 6-7; [0024] [0134]-[0135]), based on the genetic merit estimates for the animal (i.e. the genetic profile), which includes feed efficiency (i.e. the feedback comprises the nutritional recommendation is associated with the feed/predetermined nutrient) ([0063]-[0064]), and the plurality of information (i.e. the registration details) associated with the animal ([0015]; [0063]), e.g. the relative market value is determined by models that account for these external factors).
Regarding claim 3, Leachman et al. discloses the registration details (e.g. management information, environmental conditions, nutritional conditions, and other information) define one or more characteristics of a livestock (FIG. 5; [0015]; [0131]). 
Regarding claim 4, Leachman et al. discloses the genetic data can include DNA sequence information (i.e. genomics data and bioinformatics data) ([0064]), wherein the genetic data is indicative of nutrition ([0063], e.g. nutrition effects the expression of the genetic merit).
Regarding claim 5, Leachman et al. discloses the genomic data comprises DNA sequence information (i.e. DNA sequencing data) ([0064]).
Regarding claim 6, Leachman et al. discloses the feedback further includes presenting a relative market value (i.e. a market valuation) on the genetic merit scorecard  (FIG. 6; [0135]; [0139]).
Regarding claim 7, Leachman et al. discloses that the process for identifying the relative market value, which includes analyzing the genetic sample, is determined as part of the animal ID process ([0055]-[0056];[0063]), which shows analyzing the genetic test sample includes identifying the animal via its identifier.
Regarding claim 8, Leachman et al. discloses the relative market value (i.e. the feedback) is determined based on a regression analysis of the genetic merit estimates (i.e. analysis of the genetic profile) ([0095]-[0097], e.g. regression determines relationship between genetic merit estimates and economic factors, which are then used to calculate market value). Leachman et al. further shows the feedback is displayed (i.e. visualized) to an electronic interface of the computer system (i.e. remote compute and store server) ([0008]; [0124]; FIG. 4A).
Regarding claims 10-11, Leachman et al. discloses the genetic merit scorecard (i.e. a result of the analysis of the genetic profile) can be received by a user (i.e. generated and transmitted) by a text message or email ([0143]; [0167]). With regard to the text message or email being generated and transmitted automatically (i.e. an automated function), broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 12, Leachman et al. discloses the relative market value (i.e. feedback) is presented to a user via a display on a buyer computer (i.e. transmitting the feedback to a computing device for display via a display) ([0025]-[0026]; FIG. 10, Buyer computer #740)
Regarding claim 13, Leachman et al. discloses a user can input one or more changes in the plurality of genetic merit estimates or other information obtained from an animal (i.e. receiving updated agricultural product data) and determine a revised genetic merit scorecard with a revised market value (i.e. feedback) for the sale group ([0089]), wherein determining the revised genetic merit scorecard and revised market value involves analyzing the genetic profile and the updated information ([0015];[0063]). Leachman et al. further shows the feedback is displayed (i.e. visualized) to an electronic interface of the computer system (i.e. remote compute and store server) ([0008]; [0124]; FIG. 4A).
Regarding claim 17, Leachman et al. discloses the revised relative market value (i.e. feedback), determined based on analysis of the genetic profile and updated agricultural product information, ([0089]; [0095]-[0097]) is presented to the user via a display on a remote computer (FIG. 6, 7A, and 7B; [0044]-[0046]; [0140]). Leachman et al. further shows the feedback can be presented to a user in a graphical user interface dashboard indicative of one or more traits of the animal ([0131], e.g. graphical user interface displays genetic merit scorecard; [0143]; FIG. 6, e.g. dashboard displaying various key traits). Furthermore, limitation defining how the graphical user interface dashboard was selected is interpreted as a product-by-process limitation, as discussed above in claim interpretation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. I. In this case, the graphical user interface dashboard of Leachman et al. is the same as the claimed graphical user interface dashboard, as discussed above. 
Regarding claim 38, Leachman et al. discloses the graphical user interface dashboard displays one through five stars (i.e. a quantitative graphic) representing the percentile rank of the animal within the industry for each of the one or more traits (i.e. a percentile is a comparison of the current value of each trait to the average/median value for each trait) (FIG. 6, e.g. 4 stars represents 60-80th percentile, or above average value for trait; [0134] and Table 2).

Leachman et al. does not disclose the following limitations:
Regarding claim 1, Leachman et al. does not disclose providing a sample collection kit to the user in response to receiving the registration details, wherein the genetic sample is collected with the same collection kit, and wherein the sample collection kit is associated with the specific identifier. However, Leachman et al. discloses the genetic data is determined from genetic tests that involve obtaining samples of DNA from an individual animal ([0063]). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Wagyu. 
Regarding claim 1, Wagyu discloses customer instructions for DNA testing of registered cattle (pg. 2, Animal Registration and DNA Testing), which comprises completing a DNA testing submission form requiring AWA registration numbers for parents (i.e. registration details), and then upon receipt of the submission form, mailing DNA collector kits to the customer (i.e. providing a sample collection kit in response to receiving the registration details) (pg. 3, DNA Testing, steps 1-3 and 7-8). Wagyu further discloses the sample collection kit is marked with the registration number of the cattle (i.e. associated with the specific identifier) and is used to collect the sample(s) of the animal (pg. 3, DNA Testing, step 8).
It would have been prima facie obvious, to one of ordinary kill in the art, before the effective filing date of the claimed invention to have modified the method of Leachman et al. to have provided a sample collection kit to the user in response to receiving the registration details, wherein the sample collection kit is used to collect the sample and is associated with the specific identifier, as shown by Wagyu (pg. 2-3, DNA Testing). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Wagyu et al. in order to obtain the samples of DNA of an individual animal required for determining the genetic data, which can then be used for deriving genetic merit estimates that facilitate an owner to evaluate the relative market value of their livestock, as shown by Leachman et al. ([0003];[0008];[0063]). This modification would have had a reasonable expectation of success because Leachman et al. discloses the genetic data is determined from genetic tests on obtained samples of DNA ([0063]), such that the method of Wagyu is applicable to Leachman et al.

Further regarding claim 1, Leachman et al. does not disclose the genetic data received directly from a user is incorporated into a database of the remote compute and store server. However, Leachman et al. shows a computer system (i.e. a compute and store server) which allows a user to input DNA information (i.e. genetic data) ([0065]) and a database capable of storing data (Fig. 4A, Database #406; FIG. 8, Database #730). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 
Further regarding claim 1, Stroman et al. shows a method for managing livestock (Abstract), which includes a computer with a central database that stores genetic information of the livestock (Col. 9, lines 11-15; Fig. 1, #Main Facility 105 and central database #109), wherein the genetic information is input by a user (Col. 6, lines 46-51). Stroman et al. further shows using a central database allows for users to collectively share and compare information with buyers (col. 15, lines 31-36).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Leachman et al., to have stored the raw genetic data from a user of Leachman et al. into a database of the remote compute and store server, as shown by Stroman et al. (col. 9, lines 11-15; Fig. 1). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Stroman et al. in order to allow users to collectively share and compare information with buyers, as shown by Stroman et al. (col. 15, lines 31-36). This modification would have had a reasonable expectation of success because Leachman et al. shows a database capable of storing data (Fig. 4A, Database #406; FIG. 8, Database #730).

Further regarding claim 1, Leachman et al. does not disclose receiving, by the remote computer and store server, a scan of the specific identifier from a computing device at the agricultural farm, and that the presenting of the feedback is in response to receiving the scan of the specific identifier at the agricultural farm. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pickett et al.
Further regarding claim 1, Pickett et al. discloses a system for managing agricultural products (Abstract), which includes conducting a genetic test on an agricultural product to obtain genetic information on the agricultural product (col. 14, lines 34-41; col. 21, lines 62-64), scanning an identifier associated with the agricultural product by a user at a farm, and obtaining (i.e. presenting) information in a profile, which includes genetic data, of the agricultural product in response to the scanning (col. 29, lines 7-22; col. 32 lines 8-40; FIG. 27-28). Pickett et al. discloses being able to automatically gather agricultural product data facilitates the transportation and use of agricultural products with differentiated characteristics (col. 2, lines 24-30).
It would have been further prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Leachman et al. to have received a scan of the specific identifier from a computing device at the agricultural farm and presented the feedback in response to receiving the scan of the specific identifier at the agricultural farm, as shown by Pickett et al (col. 29, lines 7-22; col. 32 lines 8-40; FIG. 27-28). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Pickett et al. in order to automatically gather data on agricultural product data, thus facilitating the transportation and use of agricultural products with differentiated characteristics, as shown by Pickett et al. (col. 2, lines 24-30). This modification would have had a reasonable expectation of success because Leachman et al. discloses the animals (i.e. agricultural product) have specific identifiers ([0055]), and both Leachman et al. and Pickett et al. involve utilizing genetic data for managing agricultural products.

Further regarding claim 1, Leachman et al. does not disclose performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device, wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Fallis et al. 
Regarding claim 1, Fallis et al. discloses a feeding system for individually feeding livestock (Abstract; [0003]), which comprises a feeding station including a feed trough (i.e. a feed bunk) covered by an entry gate (i.e. a cover) ([0007]; [0067]; FIG. 8, e.g. gate at #92 covers access to feeding region #84 and feed receptacle #94). Fallis et al. further discloses a control system (i.e. a remote computer and store server) with software for controlling the feeding system ([0088]; [0104]), including controlling an actuator to open and close the entry gate of the feeding system (i.e. performing, by the remote compute and store server, an automated function comprising generating and transmitting a command to an actuator associated with a cover of a feed bank, wherein the command comprises opening or closing the cover to the feed bunk) ([0063]-[0064]; [0092], e.g. control system actuates gate module 12). Fallis et al. further discloses the opening and closing the gate of the feed trough is based on allowing each animal to remain in the feeding space for a predetermined duration of time to eat graduated portions of feed (i.e. based on how much the animal is fed) ([0081]-[0082]), and that how much feed (i.e. a nutritional recommendation associated with the feed/nutrient) is given to a specific animal is based on genetic information of the animal ([0030]). Accordingly, Fallis et al. discloses that the opening and closing of the cover is in response to a nutritional recommendation associated with a predetermined nutrient, based on genetic information. Last, Fallis et al. discloses the feeding system allows farmers to tailor nutritional recommendations of animals to their individual requirements ([0005]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Leachman et al. to have performed, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, comprising generating and transmitting a command to an actuator associated with a cover of a feed bunk on the agricultural farm, wherein the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient, as shown by Fallis et al. ([0007]; [0030]; [0067]; [0088]; [0092]; [0104];  FIG. 8). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the feeding system of Fallis et al. in order to tailor the nutritional recommendations of animals to their individual requirements, as shown by Fallis et al. ([0005]). This modification would have had a reasonable expectation of success because the nutritional recommendation of Leachman et al.  includes recommended feed regimens (FIG. 6-7; [0024] [0134]-[0135]), such that the feeding system of Fallis et al. is applicable to the method of Leachman et al. 

Regarding claim 7, Leachman et al. does not show the specific identifier is a barcode. However, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 
Regarding claim 7, Stroman et al. shows a method for managing livestock (Abstract), comprising tracking animals using barcode tags (Col. 14, lines 22-26; Col. 21, lines 38-43).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the identifier shown by Leachman et al., to have used a barcode tag associated with the animal, as shown by Stroman et al ((Col. 14, lines 22-26; Col. 21, lines 38-43). One of ordinary skill in the art would have been motivated to modify the identifier of Leachman et al. with the barcode tag of Stroman et al. based on the simple substitution of one known element (i.e. an RFID OR EID tag) for another (i.e. a barcode tag), to obtain predictable results of identifying an animal via a barcode rather than an RFID tag.
Therefore, the invention is prima facie obvious.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Leachman et al., in view of Stroman et al., Pickett et al., Wagyu et al., and Fallis et al., as applied to claim 38 above, and further in view of Dnprock (Simple modification based on mbostock’s Bullet Charts, 2013, GitHub, pg. 1-36; Pub. Date: 08 Nov. 2013; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 39, Leachman et al. discloses that the feedback includes a graphical representation of a star ranking indicative of the percentile ranking (i.e. a current value) of a trait ([0134]; FIG. 6, e.g. four stars are indicative of a current value in the 60th-80th percentile).
Regarding claim 40, Leachman et al. discloses the agricultural product comprises cattle (i.e. an animal ([0124]). Leachman et al. further discloses the animal can be part of a sale group including a plurality of animals (i.e. a current group including the agricultural product), and that the genetic merit scorecard (i.e. the feedback) can include the number of animals in the sale group ([0133]).

Leachman et al. in view of Stroman et al., Pickett et al., Wagyu et al., and Fallis et al., as applied to claim 38 above, does not disclose the following limitations:
Regarding claim 39, Leachman et al. in view of Stroman et al., Pickett et al., Wagyu et al., and Fallis et al., as applied to claim 38 above, does not disclose the feedback includes a graphical representation of a bar indicative of the average value of the trait, or that the graphical representation indicative of the current value is a circle. However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Dnprock.
Dnprock discloses a method for displaying data comprising displaying a chart including a graphical representation of a bar of a mean value of a trait (pg. 2, para. 7 to pg. 3, para. 1; pg. 11, see Figure, e.g. blue background represents population statistics with bar at mean 50) and a vertical dash representing an individual T-value (i.e. a current value) of the trait (pg. 2, para. 3-4; pg. 11, see Figure, e.g. black vertical line of current weight/height). Dnprock further discloses displaying the current T-value of a trait with the population statistics, including a mean, allows for easier interpretation of how far the current value is from the mean (pg. 2, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the star ranking graphic of percentiles of Leachman et al. to have used the graphical representation of a bar indicating a mean value of a trait and a graphical representation of a vertical dash representing a current value of the trait, as shown by Dnprock (pg. 2, para. 3-4; pg. 2, para. 7 to pg. 3, para. 1; pg. 11, see Figure). One of ordinary skill in the art would have been motivated to combine the method of Leachman with the method of Dnprock in order to facilitate the interpretation of how far the current value is from the mean, as shown by Dnprock (pg. 2, para. 1). This modification would have had a reasonable expectation of success because Leachman et al. discloses displaying stars representing the percentile rank of various traits of a sale group including the agricultural product within the industry (i.e. a comparison of a current value to a population) ([0134]; FIG. 6), such that the graphical representation of Dnprock would have been applicable to the traits in Leachman et al. 
Furthermore, the graphical representation of a circle indicative of the current value of the trait is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to using graphical representations of a vertical line indicative of the current value of the trait, as shown by Dnprock (pg. 11, see Figure). Therefore, the graphical representation of the current value of Dnprock would perform equally as well in comparing the current value of the trait to an average value of the trait, and such a modification fails to patentably distinguish over Leachman et al. in view of Dnprock. See MPEP 2144.04 I.

Regarding claim 40, Leachman et al. in view of Stroman et al., Pickett et al., Wagyu et al., Fallis et al., and Dnprock, as applied to claim 39 above, does not disclose the size of the circle is indicative of a number of animals in a current group. However, as discussed above, Leachman et al. discloses the genetic merit scorecard (i.e. the feedback) can be presented to a user in a graphical user interface dashboard ([0131]; [0143]; FIG. 6), and that the genetic merit scorecard (i.e. the feedback) can display the number of animals in the sale group  (i.e. the number of animals in the current group) ([0133]). 
Furthermore, the representation of the number of animals in the current group as the size of the circle is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to displaying the number of animals in the current group on the user interface with the feedback, as shown by Leachman et al. ([0131]; [0133]; [0143]), which comprises the graphical representation of the current value, as made obvious by Leachman et al. in view of Stroman et al., Pickett et al., Wagyu et al., Fallis et al., and Dnprock, as applied to claim 39 above. Therefore, displaying the number of animals in the current group with the graphical representation indicative of the current value would perform equally as well in conveying the number of animals in a current group to a user, and such a modification fails to patentably distinguish over Leachman et al. in view of Stroman et al., Pickett et al., Wagyu et al., Fallis et al., and Dnprock. See MPEP 2144.04 I.
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 23 May 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks the claims have been amended to recite “…wherein the mechanized device is a cover of a feed bunk on the agricultural farm and the command comprises opening or closing the cover to the agricultural product in response to the nutritional recommendation associated with the predetermined nutrient”, and that the combination of Leachman, Stroman, Pickett, and Wagyu fail to disclose this feature (Applicant’s remarks at pg. 17, para. 2 to pg. 18, para. 3).
This argument is not persuasive because it does not take into account the newly cited reference, Fallis et al.. Fallis et al. discloses the newly recite limitation for the reasons discussed in the above rejection.

Applicant remarks that the rejection of dependent claims 3-8, 10-13, and 17 should be withdrawn for the same reasons discussed above for the independent claim (Applicant’s remarks at pg. 19, para. 1).
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks that new claims 38-40 recite additional features not disclosed by the cited references (Applicant’s remarks at pg. 19, para. 1).
This argument is not persuasive. As discussed in the above rejection, Leachman et al. discloses the graphical user interface dashboard displays one through five stars (i.e. a quantitative graphic) representing the percentile rank of the animal within the industry for each of the one or more traits (i.e. a percentile is a comparison of the current value of each trait to the average/median value for each trait) (FIG. 6; [0134] and Table 2), as recited in claim 38. Regarding claim 39, this argument does not take into account the newly cited reference Dnprock, which discloses the limitations of claim 39 as discussed in the above rejection. Regarding claim 40, Leachman et al. discloses the agricultural product comprises cattle (i.e. an animal ([0124]),  that the animal can be part of a sale group including a plurality of animals (i.e. a current group including the agricultural product), and that the genetic merit scorecard (i.e. the feedback) can include the number of animals in the sale group ([0133]), as recited in claim 40. Last, regarding the graphical representation indicating the current value comprising a circle, and the size of the circle representing the number of animals in a current group, these elements are considered matters of design choice that fail to patentably distinguish over Leachman et al. in view of Dnprock, as discussed in the above rejection. See MPEP 2144.04 I.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLYN L MINCHELLA/Examiner, Art Unit 1631